Case 20-20425-GLT    Doc 191-1 Filed 09/30/20 Entered 09/30/20 17:24:54         Desc
                         Proposed Order Page 1 of 1



               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

VIDEOMINING CORPORATION,                      Bankruptcy No. 20-20425-GLT

           Debtor.                            Chapter 11

VIDEOMINING CORPORATION,                      Document No.

           Movant,                            Related to Doc. No. 173

     vs.

NO RESPONDENT.


                                ORDER OF COURT

     Upon consideration of the Debtor’s Second Motion to Extend the Exclusivity

Periods, it is hereby ORDERED, ADJUDGED and DECREED that:

     1.    The Debtor is hereby granted an extension of the exclusive period to file a

           Plan of Reorganization until January 29, 2020.

     2.    The period mandated by 1121(c)(3) is hereby extended until March 30,

           2021.

     3.    This Order is without prejudice to the rights of White Oak Business

           Capital, Inc., or any other party-in-interest, to file a motion seeking an

           expedited hearing to request shortening or terminating the exclusive

           periods should it be deemed by the Court that cause exists for such party-

           in-interest to seek such relief.



DATE: __________________                      ________________________________
                                              United States Bankruptcy Judge
